IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00428-CR

TIMOTHY CRAIG MARTIN,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                          From the 249th District Court
                             Johnson County, Texas
                             Trial Court No. F43795


                          MEMORANDUM OPINION


      Timothy Craig Martin filed a notice of appeal for his conviction for criminal

mischief. On December 19, 2011, the trial court held a hearing on Martin’s waiver of his

right to appeal. Martin stated on the record that he waived his right to appeal Cause

No. 10-11-00428-CR. The record shows that the trial court granted Martin’s motion for

new trial. Martin further stated that because of the trial court’s decision to grant his

motion for new trial, he wished to dismiss his appeal.
        On May 2, 2012, Martin’s counsel filed a motion to dismiss the appeal. See TEX.

R. APP. P. 42.2(a). Martin did not sign the motion to dismiss as contemplated by Rule

42.2. Martin stated on the record his desire to dismiss the appeal. His clear indication

of his desire to abandon the appeal provides a sufficient basis for this Court to dismiss

the appeal. See Hendrix v. State, 86 S.W.3d 762 (Tex. App.─Waco 2002, no pet.).

        The motion is granted, and the appeal is dismissed.



                                          AL SCOGGINS
                                          Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed May 9, 2012
[CR25]




Martin v. State                                                                    Page 2